



AGREEMENT
This Agreement (“Agreement”) is entered into by and between Dana A. Yealy
(“Yealy”) and the Federal Home Loan Bank of Pittsburgh (“FHLB”) (collectively,
“Parties”).
WHEREAS, the Parties desire to set forth the terms and conditions of their
agreement on Yealy’s role, compensation and benefits with FHLB until and upon
his anticipated retirement on March 15, 2021;
WHEREAS, the Parties entered into an Executive Officer Severance Agreement,
dated August 26, 2016 (“Change in Control Agreement”), the terms of which
provide for certain severance benefits to Yealy in the event his employment with
FHLB terminates in connection with any consolidation, change in control or
reorganization of FHLB; and
WHEREAS, the Change in Control Agreement and this Agreement shall remain in
effect, the Parties desire to limit the possibility that Yealy could benefit
from both this Agreement and the Change in Control Agreement;
NOW, THEREFORE, in consideration of the reciprocal obligations herein, the
Parties agree as follows:
1.    New Position. Effective March 1, 2020, Yealy shall become Chief Strategic
Initiatives Officer with responsibilities set forth in the job description
attached as Exhibit A. Yealy shall remain in this position until the Scheduled
Retirement Date. Upon moving into this position, Yealy’s salary level and his
participation in FHLB’s Executive Officer Incentive Compensation Plan
(“Incentive Compensation Plan”) will be the same as in his immediately preceding
position. Yealy will continue to be eligible for annual merit increases in
accordance with the then-applicable performance management program. Yealy’s
fringe benefits package shall be the same as for other senior officers of FHLB.
Yealy will remain on the Executive Committee of FHLB and such other management
committees as assigned. Yealy’s office will be relocated to that previously
occupied by Ms. Williams, and Yealy shall be provided an administrative
assistant to support him and the government relations function.
2.    Retirement. Yealy agrees that he intends to retire from his employment
with FHLB, effective March 15, 2021 or on such later date as he and FHLB agree
upon (“Scheduled Retirement Date”).
3.    Termination.
(a)    While Yealy is serving as Chief Strategic Initiatives Officer, except as
otherwise expressly provided in this Agreement, FHLB may discharge him only for
“Cause” which shall mean: (i) the willful and continued failure by Yealy (other
than failure resulting from physical or mental illness) to perform substantially
the duties and responsibilities of his position after a written demand for
substantial performance is delivered to him by FHLB’s Board of Directors, which
demand specifically identifies the manner in which the Board of Directors
believes that he has not substantially performed such duties or
responsibilities; (ii) the conviction of Yealy by a court of competent
jurisdiction of a plea of nolo contendere for felony criminal conduct or a crime
involving moral turpitude; or (iii) the willful engaging by Yealy in fraud or
dishonesty which is demonstrably and materially injurious to FHLB or its
reputation, monetarily or otherwise. No act or failure to act on the Yealy’s
part shall be deemed “willful” unless committed or omitted by Yealy in bad faith
and without reasonable belief that Yealy’s act or failure to act was in, or not
opposed to, the best interest of FHLB.
(b)    The employment of Yealy while this Agreement is in effect shall terminate
upon (i) the death of the Yealy, or (ii) at the option of FHLB upon not less
than sixty (60) days’ prior written notice to Yealy, or his personal
representative or guardian if Yealy suffers a Total Disability. For purposes of
this Agreement, “Total Disability” shall mean (i) if Yealy is subject to a legal
decree of incompetency, or (ii) the written determination of a physician
selected by FHLB that, because of medically determinable disease, condition,
injury or other physical or mental disability, Yealy is unable, with or without
reasonable accommodation, to substantially perform the duties required of him
and that such disability is determined or reasonably expected to last one
hundred eighty (180) days from such medical determination. In conjunction with
determining mental and/or physical disability for purposes of this Agreement,
Yealy consents to any such examinations which are relevant to a determination of
whether he is mentally and/or physically disabled, and to furnish such medical
information as may be reasonably requested, and to waive any applicable
physician-patient privilege that may arise because of such examination.
4.    Consideration. As consideration for Yealy’s agreement to continue his
employment with FHLB until the Scheduled Retirement Date and to comply with the
terms and conditions in this Agreement, FHLB agrees to pay certain amounts, as
described in this Agreement (the “Retention Payments” and the “Retirement
Payments”), after Yealy’s retirement from his





--------------------------------------------------------------------------------





employment with FHLB, provided all of the terms and conditions for payment of
the Retention Payments and the Retirement Payments in this Agreement are met, as
follows:
(a)    Upon Yealy’s retirement from FHLB, he shall receive from FHLB within one
month after his retirement (i) a lump sum of 52 weeks of salary at the salary
rate in effect at the time of his retirement, subject to authorized and required
withholdings, and (ii) a lump sum, also subject to authorized and required
withholdings, in the amount of twelve (12) times the amount FHLB was
contributing monthly as of the Scheduled Retirement Date towards group health
coverage (the “Retention Payments”).
(b)    Upon Yealy’s retirement from FHLB, he also shall receive from FHLB, as
soon as possible after his retirement, an additional payment or payments
equivalent to the additional amount that would be accrued from his having two
(2) additional years of age and two (2) additional years of service added to the
years of age and service actually accrued as of the Scheduled Retirement Date
under the Pentegra Defined Benefit Plan for Financial Institutions and the
Federal Home Loan Bank of Pittsburgh Supplemental Executive Retirement Plan,
based on his salary at the Scheduled Retirement Date. This benefit will be
provided by FHLB to Yealy in a lump sum (the “Retirement Payments”).
5.    Conditions to Receipt of Consideration. The Parties agree that all of the
following terms and conditions must be satisfied in order for the Yealy to be
entitled to the Retention Payments and the Retirement Payments:
(a)Yealy has executed this Agreement;
(b)Yealy has remained employed through the Scheduled Retirement Date or Yealy’s
employment terminates before the Scheduled Retirement Date due to his death or
disability;
(c)Yealy (or Yealy’s legal representative in the case of his death) executes a
Release, in the form attached as Exhibit B, within ten (10) days after Yealy’s
termination of employment and does not, thereafter, revoke the Release during
any revocation period permitted by its terms;
(d)    Yealy enters into a non-solicitation agreement in a form satisfactory to
the FHLB, as required by the terms of the Incentive Compensation Plan; and
(e)    FHLB has not terminated Yealy’s employment prior to the Scheduled
Retirement Date for Cause.
6.    Conditions to Payment of Consideration. The Retention Payments and the
Retirement Payments described above shall be subject to the following
conditions:
(a)    no portion of the Retention Payments or Retirement Payments will be paid
until the Release becomes irrevocable;
(b)    any portion of the Retention Payments or Retirement Payments that would
have been paid prior to the date the Release becomes irrevocable will be paid
within ten (10) days after the date the Release becomes irrevocable; and
(c)    in the event of Yealy’s death or Total Disability, any portion of the
Retention Payments and Retirement Payments not already paid to him prior to his
death or Total Disability will be paid to his estate at the same time or times
such payments would have been paid to Yealy had he not died or suffered Total
Disability.
7.    Confidential Information. The FHLB has provided and will continue to
provide Yealy with Confidential Information until his Scheduled Retirement Date.
For purposes of this Agreement, "Confidential Information" includes any trade
secrets or confidential or proprietary information of FHLB, including but not
limited to Confidential information includes, but is not limited to, member
examination reports, underwriting information, financial information about the
Bank itself, Bank security and auditing procedures, Bank personnel information,
technical data, Bank members’ customer data, specific project information about
Affordable Housing Program projects, planned new services and products and other
non-public information of the Bank. Yealy shall not disclose to any person or
entity, publish or use for any purpose any Confidential Information, except as:
(i) required in the ordinary course of FHLB's business or Yealy’s work for FHLB
and for the benefit of FHLB; (ii) required by law; or (iii) directed and
authorized in writing by FHLB. Nothing in this Agreement prohibits or prevents
Yealy from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before
any federal, state, or local government agency (e.g. EEOC, NLRB, SEC, etc.), nor
does anything in this Agreement preclude, prohibit or otherwise limit, in any
way, Yealy’s rights and abilities to contact, communicate with, report matters
to or otherwise participate in any whistleblower program administered by any
such agencies.
8.     Coordination of this Agreement with the Change in Control Agreement.
Notwithstanding anything herein,





--------------------------------------------------------------------------------





or in the Change in Control Agreement to the contrary, the Parties agree that in
the event Yealy’s termination of employment with FHLB occurs under circumstances
in which Yealy would be, but for this Section 8, be eligible for compensation
and benefits under both this Agreement and the Change in Control Agreement,
Yealy shall be entitled to receive benefits only under either this Agreement or
the Change in Control Agreement, whichever provides the higher level of benefit
to the Yealy. If Yealy requests to extend his employment beyond the Scheduled
Retirement Date and FHLB refuses that request, the termination of Yealy’s
employment upon his retirement shall be deemed an “Eligible Termination” under
Section 2(a) of the Change in Control Agreement.
9.    Severability. Each of Yealy’s obligations under this Agreement shall be
considered a separate and severable obligation. If a court or arbitrator
determines that a restriction in this Agreement cannot be enforced as written
due to an overbroad limitation (such as time, geography, or scope of activity),
the Parties agree that the court or arbitrator shall reform or modify the
restrictions or enforce the restrictions to such lesser extent as is allowed by
law. If, despite the foregoing, any provision contained in this Agreement is
determined to be void or unenforceable, in whole or in part, then the other
provisions of this Agreement will remain in full force and effect.
10.    Governing Law. The Parties agree that this Agreement shall be governed by
and construed under the laws of the Commonwealth of Pennsylvania without regard
to any contrary principles of conflict of laws of Pennsylvania.
11.    Complete Agreement. This Agreement is the complete agreement and
understanding of the Parties regarding its subject matter and can be modified or
changed only by a written instrument signed by Yealy and on behalf of FHLB.
IN WITNESS WHEREOF, the Parties have executed this Agreement this 24th day of
March 2020.
FEDERAL HOME LOAN BANK OF PITTSBURGH


By: _/s/ Winthrop Watson___________
Name:    CEO & President
Title: Winthrop Watson     


DANA A. YEALY


_/s/ Dana A. Yealy__________________





